UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 28, 2010 Journal Communications, Inc. (Exact name of registrant as specified in its charter) Wisconsin 1-31805 20-0020198 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 West State Street, Milwaukee, Wisconsin 53203 (Address of principal executive offices, including ZIP code) (414) 224-2000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 C.F.R. §230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 C.F.R. §240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 C.F.R. §240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 C.F.R. §240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On April 28, 2010, Journal Communications, Inc. (the “Company”) held its 2010 annual meeting of shareholders (the “Annual Meeting”).At the Annual Meeting, the Company’s shareholders voted on the following proposals: · The election of three Class I directors, David G. Meissner, Ellen F. Siminoff and Jeanette Tully, to the Company’s Board of Directors for a three-year term to expire at the Company’s 2013 annual meeting of shareholders; and · The ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 26, 2010. As of the February 26, 2010 record date for the determination of the shareholders entitled to notice of, and to vote at, the Annual Meeting, 41,924,533 shares of the Company’s class A common stock were outstanding and eligible to vote with an aggregate of 41,934,533 votes; 9,755,953 shares of the Company’s class B common stock were outstanding and eligible to vote with an aggregate of 97,559,530 votes; and 3,264,000 shares of the Company’s class C common stock were outstanding and eligible to vote with an aggregate of 6,528,000 votes.Approximately 71% of all votes were represented at the Annual Meeting in person or by proxy. The following are the final votes on the matters presented for shareholder approval at the Annual Meeting: Election of Directors For Withheld Broker Non-Votes Name Votes Percentage (1) Votes Percentage (1) Votes Percentage (1) David G. Meissner % % N/A Ellen F. Siminoff % % N/A Jeanette Tully % % N/A Ratification of PricewaterhouseCoopers LLP For Against Abstain Votes Percentage (1) Votes Percentage (1) Votes Percentage (1) % % % Based on a total of all shares actually voted in person or by proxy at our Annual Meeting. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JOURNAL COMMUNICATIONS, INC. Dated:May 3, 2010 By: /s/ Mary Hill Leahy Mary Hill Leahy Senior Vice President, General Counsel, Secretary and Chief Compliance Officer - 3 -
